  Case: 4:20-cv-00308-DDN Doc. #: 17 Filed: 08/03/20 Page: 1 of 1 PageID #: 73




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

RONALD EUGENE TAYLOR,                            )
                                                 )
            Plaintiff,                           )
                                                 )
      vs.                                        )          No. 4:20-CV-308-DDN
                                                 )
DIRECTOR OFFICE OF INFORMATION                   )
POLICY,                                          )
                                                 )
            Defendant.                           )

                               MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff’s motion to proceed in forma pauperis on

appeal. (Doc. 16.) When the Court dismissed this action, it certified in writing that an appeal

would not be taken in good faith, see ECF Nos. 10, 11; 28 U.S.C. § 1915(a)(3), and it is not

apparent that plaintiff now seeks appellate review of any issue that is not frivolous. See Coppedge

v. United States, 369 U.S. 438, 445 (1962). As a result, the Court will deny the motion.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis on

appeal (Doc. 16) is DENIED.

       Dated this   3rd      day of August, 2020.




                                             _____                      ____
                                             DAVID D. NOCE
                                             UNITED STATES MAGISTRATE JUDGE
